                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  JERRY L. EARNEST,

                 Plaintiff,

         v.                                                   Case No. 17-cv-1380-JPG-GCS

  BOARD OF EDUCATION OF JASPER COUNTY
  COMMUNITY UNIT SCHOOL DISTRICT NO.1;
  ANDREW D. JOHNSON, Superintendent; Board
  of Education Members: JON FULTON, President;
  GORDON MILLSAP, Vice President; HOLLY
  FARLEY, Secretary; MANDY RIEMAN;
  MELISSA STANLEY; and ROB STREET,

                 Defendants.

                                           JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Board of Education of Jasper County Community Unit School District No.1; Andrew

D. Johnson, Superintendent; Board of Education Members: Jon Fulton, President; Gordon

Millsap, Vice President; Holly Farley, Secretary; Mandy Rieman; Melissa Stanley; and Rob

Street, and against plaintiff Jerry L. Earnest, and that this case is dismissed with prejudice.

DATED: March 4, 2019                   MARGARET M. ROBERTIE, Clerk of Court

                                       s/Tina Gray, Deputy Clerk



Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
